Emery, J.
The only mooted question in this caséis, whether the plaintiffs effectually exercised against the carrier their clear right of stopping the goods in transitu.
*333The plaintiffs seasonably telegraphed and wrote the proper officer of the defendant company, (the carrier) to stop, and return the goods. The defendant company contend the notice was insufficient, because there was no statement of the nature or basis of the claim, to have the goods stopped. While such a statement is probably usual, it does not seem necessary in this case. The carrier is presumed to know the law, and by such a notice as was given here, is effectually apprised of a claim adverse to the consignee, as well as of a claim upon himself. In Benj. on Sales, 1276, while it is said that the usual mode is a simple notice to the carrier, stating the vendor’s claim, &c., it is also stated, that, "all that is required is some act, or declaration of the vendor countermanding the delivery.” Brewer, J., in Rucker v. Donovan, 13 Kan. 251, (19 Am. R. 84) said, "a notice to the carrier to stop the goods is sufficient. No particular form of notice is required.” In Cleminston v. G. T. Ry. Co. 42 U. C. Q. B. 42, while it was held that the notice was faulty in not identifying the goods, it was said that a specification of the basis of the claim was not necessary.
The defendant further contends, that the plaintiffs’ omission to afterward prove to the carrier their right to stop the goods, when requested by the carrier to do so, has vacated their claim, and released the carrier from liability. But the carrier is not the tribunal, to determine the rights of the consignor and consignee. Neither of these parties can be required to plead or make proof before the carrier. No man need prove his case to his adversary. It is sufficient if he prove it to the court. The carrier cannot conclusively adjudicate upon his own obligations to either party. He is in the same position as is any man, against whom conflicting claims are made. If, as is alleged here, the circumstances aie such, that he cannot compel them to interplead, he must inquire for himself, and resist, or yield at his peril.
It is reasonable however, that the person assuming the right to stop goods in transit, should act in good faith toward the carrier. He should, if requested, furnish him in due time, with reasonable evidence of the validity of his claim, though it may not amount to proof. Should the consignor refuse such reasonable informa*334tion as he may possess, such refusal might be construed as a waiver of his peculiar right, and might justify the carrier after a reasonable time, in no longer detaining the goods from the consignee. But there was no such refusal here. The plaintiffs sent forward the invoice and their affidavit within a reasonable time.
The plaintiffs have now proved their right to stop the goods, and the defendant company having denied that right without good reason, must respond in damages.

Judgment for plaintiffs for $176.41, with interest from the date of the writ.

Peters, C. J., Walton, Virgin, Libbey and Haskell, JJ., concurred.